DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451).
Regarding claim 1, Sauers discloses a brush intended for use with a floor  (vacuum) cleaner comprising: a brushroll assembly configured to be operably mounted in a brushroll chamber and having an agitator body having a first end (24), a second end (22) opposite the first end, and a longitudinal axis (A) that extends through the first end and the second end, the agitator body rotatable about the longitudinal axis, and the agitator body further including a first annular protrusion (53) on the first end extending about the longitudinal axis, a bearing (80) in rotatable communication with the first end of the agitator body, an end cap (90) retaining the bearing, the end cap removable mounted to the housing positioning the first end of the brushroll in the brushroll chamber, the end cap including an outer side facing away from the agitator body and an inner side facing the first end of the agitator body, the inner side including a first annular rib (94), wherein the first annular rib and the first annular protrusion overlap, so as to form an annular recess between the adjacent annular rib and the annular protrusion, the annular recess being formed between the first annular rib and the first annular protrusion, a plurality of agitating members extending along the agitator body between the first end and the second end configured to extend through the opening of a brush housing to contact a surface to be cleaned (the entire purpose of the brush), and a deformable member (60) extending from the agitator body transverse to the longitudinal axis and positioned along a circumferential surface of the agitator body between the plurality of agitating members and the end cap, the deformable member positioned adjacent the annular recess and configured to inhibit debris from encountering the outermost annular recess.  
Although Sauers does not provide any specific structure for the cleaner itself, the examiner hereby takes official notice that nearly all vacuum cleaners configured for use with a brush roll comprise a dirt collection chamber; a cleaning head in fluid communication with the dirt collection chamber, the cleaning head including a housing and a brushroll chamber having an opening in a bottom side of the housing, such that it would have been obvious to provide a cleaner having these nearly universally known structures for use with the brushroll of Sauers.  
Sauers further fails to disclose a second concentric annular protrusion or a second concentric annular rib.  Stegens discloses a similar brushroll, also having an end cap retaining a bearing, and comprising different embodiments, including Fig. 8 having a first annular protrusion (590) and first annular rib (592), similar to Sauers, with alternative configurations (Fig. 10) providing an plural concentric annular protrusions (742/746) and concentric annular ribs (782/790), which overlap respective annular protrusions to effectively form a labyrinth seal, which is well known in the bearing art for preventing contamination of the bearing during rotation.  Therefore, it also would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least one additional annular protrusion and annular rib to the brushroll and end cap of Sauers, as taught by Stegens, to further assist in preventing contamination of the bearing during rotation.  In view of the teaching of Sauers to position the deformable member (60) in the outer recess between the first protrusion and rib, it further would have been obvious to provide a similar location of the flexible member in the outermost annular recess defined between the outermost protrusion and rib to prevent debris from extending into the labyrinth seal, which could also provide wear and/or friction between the moving components.
Regarding claim 3, the end cap of Sauers effectively forms a labyrinth seal, as set forth in claim 1.  
Regarding claim 4, Sauers further discloses that the deformable member is felt (Col. 4, lines 6-8).
, 15Regarding claim 7, Sauers further discloses that the deformable member is positioned between the end cap and the agitator body and is in contacting engagement with at least one of the end cap and the agitator body.
Regarding claims 14 and 15, Sauers further discloses that the plurality of agitating members includes a pattern of bristles extending between the first end and the second end in a helical row.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451) as applied to claim 1 and further in view of Stegens et al. (6,591,441; to be referred to hereinafter as Stegens ‘441).
The combination of Sauers and Stegens provides the previously claimed structure, but fails to disclose that the deformable member is attached to and rotatable with the agitator body.  Stegens ‘441 discloses a similar agitator with an end cap, also having a felt deformable member (60) for the same purpose as Sauers, and teaches that the member is adhered to the outer surface of the wall (55) of the agitator (Col. 3, lines 41-42), which will maintain the proper position of the member for rotation with the agitator and prevent any spacing from the agitator that would allow space for hair or debris to enter and potentially access the bearing.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to similar adhere the member 60 taught by Sauers to the agitator in the location discussed supra, as taught by Stegens ‘441, to prevent any spacing from the agitator that would allow space for hair or debris to enter and potentially access the bearing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451) as applied to claim 1 and further in view of Brown et al. (2019/0193120).
The combination of Sauers and Stegens provides the previously claimed structure, and Sauers further discloses that both ends of the agitator have similar mounting/bearing structures (several portions of the spec recite the structure of the ends of the agitator and the end cap as being at ends 22 or 24, for instance, Col. 4, lines 1-4), such that a second deformable member would also obviously be provided on the second end of the agitator body between the agitating members and the drive element to prevent hair from reaching the bearing.  However, Sauers fails to disclose a location for the deformable member between the agitating members and drive element.  Brown discloses another similar cleaner with a rotating agitator, and teaches a known alternative drive configuration that is connected to the agitator by a pulley (Fig. 3) that is positioned outside of the width of the agitator, which allows the drive mechanism to be positioned external to the suction inlet and agitator housing to prevent debris or hair from coming into contact with the drive belt.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an alternative drive mechanism to the agitator of Sauers, for use in a cleaner similar to Brown, to similarly allows the drive mechanism to be positioned external to the suction inlet and agitator housing to prevent debris or hair from coming into contact with the drive belt, wherein the drive configuration taught by Brown would position the second side deformable member between the agitator elements and the drive element. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451) as applied to claim 1 and further in view of Butler et al. (2006/0272122).
Regarding claim 10, the combination of Sauers and Stegens provides the previously claimed structure, but fails to disclose either deformable member is visible through the opening during operation.  Butler discloses another similar agitator for a vacuum cleaner, and teaches that the outer ends of the agitator include at least one deformable member (146) extending from the agitator body transverse to the longitudinal axis for sweeping debris from edge surfaces along a wall, wherein the deformable member(s) are positioned along a circumferential surface of the agitator body between the agitator members (104) and end cap (116/118) in a position that will inherently inhibit debris from encountering the end portion of the agitator, due to the location adjacent to the end cap, the deformable member(s) will collect debris such as hair during rotation to prevent any contact with the end portion of the brush. Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an additional deformable member to the at least one end of the agitator of Sauers, as taught by Butler, to sweep debris along an edge surface, thus obviously being visible through the opening of the cleaning head during operation, which will also obviously prevent at least some debris from reaching the end portion of the brush of Sauers having the outermost annular recess.
Regarding claim 11, Sauers further discloses that the plurality of agitating elements includes at least one vane (shown at the base of brush elements 30) that extend to the ends of the agitator, wherein the deformable member taught by Butler is positioned outside of the portion of the agitator that comprises the agitating members (104), such that the deformable member will be positioned at an end of the one or more vanes disclosed by Sauers. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451) and Butler et al. (2006/0272122)as applied to claims 10 and 11 and further in view of Brown et al. (2019/0193120).
The combination of Sauers, Stegens and Butler provides the agitator with the deformable member(s) taught by Butler at ends thereof, wherein the alternative drive mechanism taught by Brown, as previously discussed for claim 9, would position the deformable member between the second vane end (of Sauers) and the drive element.  Butler also teaches additional vanes (342) on the agitator for contacting a floor surface, which is known in the art to provide additional sweeping and wiping functions for cleaning agitators to more thoroughly clean a surface.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the agitator of Sauers with at least one additional vane with a surface engaging portion along the end of the vane, as taught by Brown, to provide the similar sweeping and wiping functions for more thorough cleaning of a surface. 

Claims 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451) as applied to claim 1 and further in view of Der Marderosian et al. (2018/0255991; to be referred to hereinafter as DM).
The combination of Sauers and Stegens provides the previously claimed structure, but fails to disclose a plurality of vanes spaced around the circumference of the agitator.  DM discloses another similar agitator for a suction cleaner, also having a plurality of agitating elements, including bristles and vanes, known in the art to provide additional sweeping and wiping functions for cleaning agitators to more thoroughly clean a surface.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the agitator of Sauers with a plurality of additional vanes extending outwardly from the agitator body, as taught by DM, to provide the similar sweeping and wiping functions for more thorough cleaning of a surface.
Regarding claim 17, DM also teaches that it is desirable for the bristles are spaced from the vanes by a distance less than or equal to 5mm, to allow the vanes (sidewalls) to at least partially revolve around the agitator axis (Col. 5, lines 2-15) to improve cleaning functions.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the vanes added to the agitator of Sauers with similar spacing from the bristles, as taught by DM, to improve cleaning functions.
Regarding claim 18, DM teaches that the vanes each have a surface engaging portion longitudinally extending along the agitator body between ends of the vane and also teaches that the housing comprises a plurality of extending portions (teeth 52) positioned within the brushroll chamber between the first and second ends configured to contact the vane surface engaging portion as the vane rotates past the extending portion in the brushroll chamber during operation, which is well known in the art to remove debris from the agitating elements of an agitator to maintain optimal cleaning operations.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least one similar extending portion with the housing provided for the agitator of Sauers, as taught by DM, to remove debris from the agitating elements of an agitator to maintain optimal cleaning operations.
Regarding claim 19, DM further teaching that the width of the teeth must meet manufacturing and strength requirements and will also affect wear on the agitator elements (Col. 8, lines 4-11).  Therefore, DM teaches that the width of the teeth is a result effective variable, such that one of ordinary skill in the art would obviously vary the width of the teeth through routine experimentation to optimize the manufacturing and strength of the teeth while also minimizing wear of the agitator elements, making the claimed range of 3-25mm an obvious possible width of each tooth when each individual tooth is considered to be the extending portion (see MPEP 2144.05, section II; with the applicant placing no criticality on the claimed range).  
Regarding claim 20, DM also discloses that the extending portion includes a support (50), affixed to the plurality of teeth and extending along the entire length of the agitator, such that the extending portion as a whole may also be considered to include the support, which is obviously well over 25mm in length relative to a commonly sized agitator for a vacuum cleaner.
Regarding claim 22, DM also discloses that the plurality of agitating members include three or more vanes and one or more rows of bristles extending between the first end and the second end, wherein the plurality of agitating members extend helically about the agitator body between the first end and the second end, which will obviously provide improved cleaning and wiping functions over the agitator of Sauers having a single agitating element, such that it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the agitator of Sauers with agitating elements similar to DM, to improve cleaning functions. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451) as applied to claim 1 and further in view of Stein et al.  (7,805,795).
The combination of Sauers and Stegens provides the previously claimed structure, but fails to disclose that an exterior surface of the end cap forms a portion of the exterior of the housing.  Stein discloses another cleaner, also having a similar brushroll, and teaches that one of the end caps for supporting the bearing is connected to an external portion of the agitator  housing, which allows a user to more quickly and easily remove the agitator from the housing without the need for tools or flipping the housing over, as is more common in the art.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least one of the end caps taught by Sauers with a similar configuration taught by Stein, with an exterior surface forming a portion of the exterior of the agitator housing when the agitator is mounted in the housing, to allow for quicker and easier removal of the agitator as needed for cleaning or service of the agitator.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sauers (5,435,038) in view of Stegens (5,465,451) as applied to claim 1, or alternatively over Sauers (5,435,038) in view of Stegens (5,465,451) and further in view of Butler et al. (2006/0272122).
Regarding new claim 39, the external location of the seal provided by Sauers and/or taught by Stegens, as applied in the above rejections would be exposed on the exterior of the brushroll when the brushroll is removed from the cleaning head and end cap.  Alternatively, Butler discloses a similar seal (134) that is positioned adjacent an outer rib of the end cap, with a gap clearly shown between the end cap rib and the seal, such that the seal may be considered to be exposed on an exterior of the brushroll (when installed for use), and which will allow a user to be capable of viewing the seal and/or debris trapped by the seal to determine if the seal needs replacement or if debris is building up on the seal to the point that service may be necessary.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a seal to the external portion of the brush roll of Sauers, as taught by Butler, to protect the outermost portion of the cavity between the end cap and brush, as previously discussed, as well as allowing for visual inspection of the seal.  
 
Response to Arguments
Applicant’s arguments, see page number 9 of Remarks, filed 10 November 2022, with respect to the rejection of claim 3 under 35 U.S.C. 112(d) have been fully considered and are persuasive.  This rejection has been withdrawn. 
The remainder of applicant's arguments filed 10 November 2022 have been fully considered but they are not persuasive. The applicant first argues that the Sauers reference does not disclose a plurality of ribs and recesses.  The examiner agrees, but has provided the Stegens reference to teach the additional rib(s) and recess(es) as claimed.  
The applicant then argues that there would be no motivation to move the seal member of Sauers to any location other than the position shown to be adjacent to the bearing.  However, the applicant does not provide any reasoning why one of ordinary skill in the art would not look to position the seal in an outer location between the externa recess and rib.  Additionally, the examiner did provide the motivation in the previous Office Action, indicating that an external location would prevent any debris from entering the space between the external ribs or recesses, which may cause wear and/or friction between the moving parts.  Additionally, although the applicant suggest that Sauers teaches the seal as being in an internal location, there is only one recess taught by Sauers, such that the seal location may just as readily be considered to be the external most recess, as applied by the examiner.  Finally, when applying additional recesses and ribs to the configuration of Sauers, and also using the seal taught by Sauers, there would only be small number of options for the seal location:
The outermost recess as suggested by the examiner
The innermost recess as suggested by the applicant
Plural seals in each of the recesses
Wherein, any of the limited options would provide the same function of preventing debris from accessing the bearing and the examiner maintains that it would be obvious to one of ordinary skill that options a and c would be more desirable than option b, both providing the/a seal in the claimed position, because an outermost seal or plural seals would prevent debris from entering any space between the end cap and brush roll, whereas an innermost seal would allow debris to enter at least into the outermost recess to contact the outermost rib during rotation.  Finally, the examiner cites the applied Butler and Stegens ‘441 references, as well as Waller (2,707,792), which all teach a similar seal mounted on the brush roll and extending to the outermost rib on the end cap, and also Lecourbe (2,757,988), disclosing plural seal member (12/13), all of which would provide additional motivation to provide a sealing member at/adjacent to the outermost recess when applying plural recesses to Sauers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Eriksson (2013/0192024), Kitto (1,999,696), Stegens (5,373,603) and Greener et al. (4,373,759) disclose structure similar to the applicant’s claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        21 November 2022